Citation Nr: 1437274	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  10-40 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hepatitis B.

2.  Entitlement to service connection for hepatitis A.

3.  Entitlement to service connection for hypertension, claimed as high blood pressure.

4.  Entitlement to service connection for diverticulosis.


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to February 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In his September 2010 VA Form 9, the Veteran requested a hearing before the Board.  However, in a February 2011 written statement, he withdrew that request and asked that his appeal be forwarded to the Board.

This case was previously before the Board in June 2013, at which time it also included a claim for service connection for hepatitis C.  The Board remanded the current issues and the hepatitis C claim for further evidentiary development.  Subsequently, in an August 2013 rating decision, the RO granted service connection for hepatitis C.  As the RO's decision constitutes a grant of the issue on appeal, it is no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Board also notes that, in addition to the paper claims file, a paperless, electronic claims file is associated with the Veteran's claims, and has been reviewed.


FINDINGS OF FACT

1.  The most probative evidence is against a finding that the Veteran currently has hepatitis B or any residuals of his in-service episode of acute hepatitis.

2.  The most probative evidence is against a finding that the Veteran currently has hepatitis A or any residuals of his in-service episode of acute hepatitis.

3.  Hypertension was not diagnosed in service or for many years thereafter, and there is no competent medical evidence linking the disorder to service.

4.  Diverticulosis was not diagnosed in service or for many years thereafter, and there is no competent medical evidence linking the disorder to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hepatitis B have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013). 

2.  The criteria for service connection for hepatitis A have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013). 

3.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

4.  The criteria for service connection for diverticulosis have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives      a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

The RO provided the Veteran with pre-adjudication notice, in compliance with the VCAA, by letter dated July 2009.  The Veteran was provided all essential notice, had a meaningful opportunity to participate in the development of the claim being decided, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and to provide a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2013).  In this case, the VA obtained service treatment records (STRs), post-service treatment records, and VA liver examinations to address the Veteran's hepatitis claims.  The Board notes that the Veteran was not afforded a VA examination regarding his claims for service connection for hypertension and diverticulosis, and that the Veteran has argued that such examinations should be afforded.  However, as further discussed below, in the absence both of evidence of diverticulosis or hypertension until many years after service and of any indication that those conditions may be associated with service, the Board finds that VA examinations are not required.  See 38 C.F.R. § 3.159(c)(4) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); Walker v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case"). 

The Board also notes that the actions requested in the June 2013 remand have been undertaken.  Additional VA treatment records were associated with the claims file and the Veteran was sent a letter asking him to submit the names and addresses of any medical care providers who had treated him for his claimed conditions since service and to complete a form authorizing VA to attempt to obtain certain private treatment records on his behalf, to which he failed to respond.  He was subsequently furnished with a Supplemental State of the Case.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process, and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2013).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested  during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to establish service connection, there must be competent, credible evidence of (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See 38 C.F.R. § 3.303 (2013); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).


Moreover, where a Veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after December 31, 1946, and hypertension becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred  in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

The Board has reviewed and considered all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis   below will focus on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hepatitis A and B

The Veteran is seeking service connection for hepatitis A and B.  His STRs reflect that in late 1973 and early 1974 he was treated for an acute attack of hepatitis.  Liver function testing conducted in January 1974 indicated that the Veteran had recovered from the illness.  His separation examination, conducted that same month, noted no medical abnormalities.

In correspondence submitted to VA, the Veteran indicated he began receiving treatment for hepatitis through the VA health care system in 2000.  A January 2006 treatment note indicated the Veteran was being monitored for hepatitis B and C, but noted that his liver enzymes remained adequate, and a problem list from August 2007 included hepatitis C and stated the Veteran was a "hepatitis B carrier."  However, VA treatment records do not reflect that the Veteran was receiving ongoing treatment for symptoms of hepatitis.

The Veteran was afforded two VA examinations in connection with his hepatitis claims.  During an examination in October 2003, he reported no history of recurrent symptoms of hepatitis.  The examiner noted that the Veteran's post-service medical records indicated a diagnosis of hepatitis C and stated that he was a hepatitis B carrier.  She diagnosed the Veteran with hepatitis C and status post hepatitis B, without evidence of chronicity.  In August 2013, the Veteran was afforded a second VA examination, at which time he indicated that he did not currently experience any symptoms that he associated with hepatitis, but was concerned that he would experience hepatitis symptoms in the future.  After physical examination and diagnostic studies were conducted, the examiner stated that the Veteran had no chronic hepatitis A or B virus infections.  He noted that there was evidence of antibody against the infections, but that there was no evidence of any residual disability from a resolved hepatitis infection at that time.

The Veteran has submitted two statements from private physicians in support of his hepatitis claims.  A 2006 letter, from a physician who indicated he had been the Veteran's primary care physician since 1985, stated that the Veteran's STRs raised a reasonable doubt that hepatitis was acquired during service.  He did not address the status of any current hepatitis.  In a 2009 statement, another physician noted that the Veteran's post-service medical treatment records included laboratory results showing antibodies for hepatitis A and B, but that the viruses were inactive.  She noted that the Veteran was in good health currently, but that he could not donate blood and was careful in his relations with his wife.  She stated that although he currently had no symptoms or changes in laboratory results, symptoms could subsequently occur.

The Board does not dispute that the Veteran experienced an episode of acute hepatitis in service.  It also acknowledges the Veteran's concern that he may experience residuals of hepatitis at some point in the future.  However, as outlined above, the threshold criteria for establishing service connection for a claimed condition is the presence of a current disability.  In the instant case, the evidence of record fails to reflect that the Veteran currently has hepatitis A or B or that he      has reported, sought treatment for, or been clinically assessed with any residual symptom or disability resulting from his in-service episode of acute hepatitis.  The Board notes that the mere presence of an antibody against chronic hepatitis A or B does not constitute a disability for VA purposes.  The term "disability" refers to impairment of earning capacity in this context.  See Allen v. Brown, 7 Vet. App. 439 (1995).  There is no evidence of record to suggest that the presence of antibodies in the Veteran's blood cause any impairment of his earning capacity.

In short, in the absence of current hepatitis A or B or residuals of those conditions, service connection for those conditions cannot be established.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the Board finds that the preponderance of the evidence is against the claims, and service connection for hepatitis A and B is denied.

Hypertension and Diverticulosis

The Veteran is also seeking service connection for hypertension and diverticulosis-claims initiated based on his submission of a statement from a private physician who indicated that the Veteran had a history of those conditions in addition to a history of hepatitis.

With regard to the Veteran's hypertension claim, characterized as high blood pressure, the Board notes that for VA rating purposes the term "hypertension" means that the diastolic blood pressure is predominantly 90 mm. or greater.  The term "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2013).

After review of the record, the Board finds that, even conceding current disabilities, the preponderance of the competent and credible evidence does not demonstrate that hypertension and diverticulosis began in service or are otherwise related to service.

The Veteran's STRs do not include complaints of or treatment for high blood pressure or symptoms thereof.  They document blood pressure readings of 110/70 on the Veteran's January 1971 entrance examination, 120/80 in September 1971 or 1972, and 100/60 on his January 1974 separation examination.  His STRs also contain no evidence of complaints of or treatment for any type of diverticular disease.  

There is also no evidence of the claimed conditions until many years post-service.  The Veteran was first noted to have borderline hypertension in 2001, with a      blood pressure reading of 142/85.  In May 2007 he was diagnosed with Stage 1 hypertension.  VA treatment records show a notation of diverticulae dating to    1996 or 1999, and a 2001 colonoscopy revealed evidence of sigmoid erythema compatible with diverticulitis. 

Additionally, there is no competent opinion of record linking the Veteran's hypertension and diverticulosis to his military service.  The Board notes that although the Veteran is competent to report symptoms or events he experienced in service, he has not shown that he has specialized training sufficient to render an opinion on the etiology of his current disabilities.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335-36 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Hypertension and diverticulosis can have numerous causes, and medical expertise is required to determine their etiology.  More to the point, the Veteran has not in fact asserted that he experienced symptoms of his current conditions during service or that his current conditions are otherwise related to service.  He has merely argued that VA is required to give him examinations.  As previously discussed, however, even viewing the Veteran's contentions in the broadest light, VA examinations are not warranted here.  There is no evidence of high blood pressure or diverticulosis in service or for many years thereafter, and no indication that the current conditions may be related to service.  See 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 81; see also Walker v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case").

In summary, there is no competent and credible evidence of hypertension or diverticulosis in service or for many years after, and no opinion suggesting the Veteran's hypertension and diverticulosis are otherwise etiologically related to service.  Thus, the preponderance of the evidence is against the claims, and they must be denied.

In reaching the above conclusions the Board has considered the applicability of 
the benefit of the doubt doctrine.  However, as the preponderance of the evidence 
is against the Veteran's claims, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.


ORDER

Service connection for hepatitis B is denied.

Service connection for hepatitis A is denied.

Service connection for hypertension is denied.

Service connection for diverticulosis is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


